Title: To Thomas Jefferson from Chandler Price, 26 October 1807
From: Price, Chandler
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philad Octo 26. 1807
                        
                        In a Letter this day received from my Kinsman Joseph Delaplaine of Cincinnati I am solicited to add my Name
                            in his behalf in a Petition he makes to your Excellency for the Appointment of himself to be Register of the Land office
                            for the District of Cincinnati
                        Was there a petition in favor of Mr Delaplaine within my reach I certainly would sign it with much pleasure.
                            beleiving him in every respect capable. but in this mode of application I most assuredly feel great reluctance. it is
                            taking a liberty I feel I have no right to take—but Mr. D. tells me he means his petition to state that he is a native of
                            this place. & the Executive may expect recommendations from hence in his behalf—Thus I am led to this trespass—
                        Mr Delaplaine is a Native of this City—of spotless reputation & good talents & I beleive him
                            to be a good American & free from Intrigues—
                        Thus while I apologize I must beg my Name such as it is may be considered as added to the Petitions he may
                            cause to be presented—
                        I am with great respect Your Excellency Most Obed Serv
                        
                            Chand. Price
                     
                        
                    